Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150711                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150711
                                                                   COA: 322385
                                                                   Kent CC: 13-011947-FH
  MIGUEL ALEJANDRO
  MARTINEZ-VASCONCEL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 2, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Kent Circuit Court, and we
  REMAND this case to the trial court for resentencing. The plea agreement provided for a
  sentence within a sentencing guidelines range of 0 to 18 months. Thus, the trial court
  was required to impose an intermediate sanction as defined by MCL 769.31(b), which
  may not exceed a jail term of 12 months unless the trial court states on the record a
  substantial and compelling reason to sentence the defendant to the jurisdiction of the
  Department of Corrections. MCL 769.34(4)(a). Here, the trial court sentenced the
  defendant to a term of imprisonment without any acknowledgment on the record that this
  was a departure from the plea and sentence agreement. On remand, the trial court shall
  sentence the defendant to an intermediate sanction, or provide the defendant an
  opportunity to withdraw the plea. See People v Muttscheler, 481 Mich 372 (2008); MCR
  6.302(C)(3); MCR 6.310(B)(2).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2015
           s0428
                                                                              Clerk